Title: From George Washington to William Livingston, 18 June 1780
From: Washington, George
To: Livingston, William



Dr Sir
Head Qrs Springfield June 18. 1780

I have received advice which appears to be direct, that the Legislature of this State has determined on a draft from the Militia to serve for the Campaign under their own Officers, instead of b⟨eing⟩ incorporated with their Continental batallions. This mode if adopted, will be attended with so many inconveniencies, if followed by the States in general, will be so absolutely pernicious to all the prospects of the campaign—that I cannot forbear taking the liberty to send Brigadier General Knox to represent on my part the ill consequences of the measure, and the superiour advantages of the plan recommended in preference. I entreat Your Excellency to procure him the honor of a conference with the Legislature for this purpose. The crisis is so delicate and important—the honor and interest of these States so essentially depend on a judicious and vigorous exertion of our resources at this juncture—that I cannot but manifest my anxiety when I see any measures in agitation that threaten the disappointment of our hopes, and take every step in my power to prevent thei⟨r⟩ being carried into execution. In milita⟨ry⟩ questions the Officers of the Arm⟨y⟩ have a right to flatter themselves the⟨ir⟩ Country will place some confidence in their experience and judgemen⟨t⟩ and it is the policy of every wise n⟨ation⟩ to do it. I cannot doubt that on reconsideration, the zeal and wisdom which have distinguished the Councils of this State will embrace what the true interest of America on this occasion de⟨man⟩ds. I have the Honor to be with every sentiment of respect & esteem Yr Excellency’s Most Obedt & Hbl. servant

Go: Washington


P.S. Since writing the above, I have received a Letter from General Forman, dated at 11 OClock last night, of which the following is an Extract.
“yesterday afternoon three Frigates arrived within Sandy Hook. In the Evening a fourth Ship of War run in. The Tory report of this day is, that Admiral Arbuthnot was on board. This afternoon a large Fleet appeared standing for Sandy Hook. The air my Intelligencer says, was too foggy for good observation; but that before Sun down he counted

Sixty five sail of Ships of War & Transports distinctly—and saw a number more in the Offing. That immediately they run within the Hook as they arrived.”
From the great probability of the event, besides the unequivocal manner in which it is related, I have no doubt that a Fleet has arrived, and that it is Sir Harry Clinton from the Southward. The information I had received from New york before was, that he was daily expected. It is probable from this event and the consequent measures which must be taken on our part, that I shall not have it in my power to send General Knox to wait on the Legislature as I intended. I will therefore take the liberty to give my opinion without reserve, that the Legislature cannot so essentially promote the operations of the Campaign, as by complying literally wi⟨th the⟩ requisition of the Committee of Congress f⟨or⟩ filling their Batallions without a mom⟨ents⟩ loss of time, to their established complement ⟨of⟩ Five hundred & four rank & file and forwarding them to join the Brigade. The advan⟨tages⟩ which will be derived from the Drafts, if they ⟨are⟩ not incorporated in the regular Regiments ⟨of the⟩ State, will be but comparatively small to ⟨what⟩ they otherwise would be; and the Regiment⟨s themselves⟩ without they are made respectable in th⟨is way,⟩ will contribute but very little to our stre⟨ngth.⟩ Their present condition is absolutely oppos⟨ed to all⟩ military arrangements. From the arri⟨val of⟩ Sir Henry Clinton, with a powerful addit⟨ional⟩ force—to one already superiour to what ⟨we⟩ have—we must in all human probab⟨ility, be⟩ precipitated into the most embarrassing circumstances. The exertions of the States canno⟨t⟩ be too instant & immediate to give us succour; and the succour they do give should be disposed of in a way that will make it the most benefi⟨cial⟩ Besides the Drafts being of infinitely less advantage if formed into New Corps—the measure would greatly increase our expence (a point of immense consequence and which whenever possible sho⟨uld⟩ be avoided) from the appointments of Sundry Officers. I have the Honor to be with the wa⟨mutilated⟩ esteem & respect yr Excellency’s most Obedt sert

Go: Washington



P:S. Genl Knyphausen remains with his force at Elizabeth Town point.

